Citation Nr: 1619750	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-15 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for stomach pains and cramps.

2.  Entitlement to service connection for hepatitis.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent from August 20, 2007, and in excess of 70 percent from March 6, 2012.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to October 1997. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In August 2013, the RO increased the disability rating for PTSD to 70 percent effective March 6, 2012.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In June 2014, the Veteran provided testimony before the undersigned Veterans Law Judge at a Travel Board hearing. 

In a November 2014 decision, the Board, in pertinent part, reopened the claims of entitlement to service connection for stomach pains and cramps and hepatitis; the Board then remanded the issues of entitlement to service connection for stomach pain and cramps, hepatitis, and sleep apnea, and for higher initial ratings for PTSD, for further development.

The decision below addresses the PTSD rating issue.  The remaining claims are addressed in the remand section.

FINDINGS OF FACT

1.  From August 20, 2007 to January 25, 2011, the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, was not shown.

2.  From January 26, 2011 the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; total occupational and social impairment has not been shown.


CONCLUSIONS OF LAW

1.  From August 20, 2007 to January 25, 2011, the criteria for an initial 50 percent disability schedular rating, but not higher, for PTSD were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  From January 26, 2011, the criteria for a 70 percent schedular disability rating, but not higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran's VA treatment records and relevant private treatment records were obtained.

VA examinations were conducted in January 2008, May 2009, and January 2015, the most recent one pursuant to the Board's remand.  The examination reports are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met for the PTSD rating issue.

II.  Initial Ratings for PTSD

Legal Framework

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, the criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

Finally, the criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The evidence considered in determining the level of impairment for psychiatric disorders under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the rating code.  Disability ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment from psychiatric disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Prior to a recent revision, VA had adopted and employed the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  Under that previous standard, diagnoses many times included an Axis V diagnosis, a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. 

A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Facts

A private psychiatric evaluation report dated in October 2007 noted that the Veteran was employed.  He had been counseled by his supervisor for being tense and irritable.  On examination, the Veteran was neatly groomed.  He was somewhat hypervigilant, but maintained good eye contact and appeared to be a reliable historian.  His mood was somewhat depressed and anxious, and his affect was severely constricted.  His sensorium was clear and he was oriented x3.  The Veteran's recent memory was intact as was abstract thinking.  Thought content was coherent and logical.  Speech was goal directed with no loose associations.  He denied any current suicidal thoughts.  The Veteran's insight and judgment appeared to be good.  A GAF score of 45 was assigned.  The psychiatrist reported that the Veteran appeared to be still suffering from the effects of PTSD which over the years had caused severe clinical distress and marital conflict.  "It continues to affect the patient clinically and as a result he is considering resigning his job."

A VA examination was conducted in January 2008.  The Veteran reported that he worked at Fort Sill, Oklahoma in civil service as a supply technician.  He had been in this position for the past three years.  The Veteran reported he had been married for 40 years.  He had two grown children.  He saw his son and grandchild about every two months; they eat together.  He e-mailed his daughter daily in Iraq.  He got along well with his four brothers.  The Veteran's hobby was cooking, and he did laundry, dishes and cleaning.  He went to church about every three months.  He liked to repair lawnmower engines and also did some woodworking.  

On examination, there was no impairment of his thought processes or ability to communicate.  There was no history or evidence of hallucinations or delusions.  There was no history or evidence of abnormal behaviors.  The Veteran denied suicidal or homicidal thoughts.  He maintained good personal hygiene with daily bathing and shaving, and his grooming and dress were normal.  The Veteran was oriented to person, place, and time.  His long-term memory was good and he gave a good account of his history.  His short term memory was also good.  There was no history or evidence of obsessive or ritualistic behaviors.  His speech was spontaneous, coherent, and relevant.  There was no history or evidence of panic attacks, although he did feel anxious at times.  The Veteran's affect appeared a little anxious during the interview.  He admitted to feelings of depression.  There was no history or evidence of impulsive behaviors.  The Veteran averaged about four hours of sleep at night.  The examiner noted that the Veteran was able to establish and maintain social relationships with the family and was working a 40-hour workweek.  The examiner did not feel that the Veteran was an imminent danger of harming himself or others.  The examiner assigned a GAF score of 70 and noted that the Veteran's psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally the Veteran was functioning satisfactorily with routine behavior, self-care, and normal conversations.

On VA examination in May 2009, the Veteran was noted to have ongoing PTSD symptoms with no periods of remission since the last examination.  He continued to have nightmares, four to five times per week, of traumatic experiences related to combat in Vietnam.  He slept four to five hours per night.  The Veteran reported that when he did fall asleep, he frequently had nightmares.  He felt depressed every day and was detached from most people.  He avoided relationships and social contact in an effort to control his anger and irritability with others.  He had difficulty concentrating and poor appetite.  The Veteran described a long history of marital problems with his wife, which he related to his history of alcoholism and problems with his anger.  He also reported that they have ideological differences and have conflict on a regular basis.  The Veteran and his wife had two grown children and one five year-old granddaughter.  He reported feeling close with both of his grown children and his granddaughter, but he had many regrets from his behavior in the past and his treatment of his children, especially during his drinking years.  Outside of his relationships with his immediate family, the Veteran denied any other significant relationships.  He stated that although one of his brothers lives a few blocks away, he had not seen him socially for 11 years.  He reported he had no friends.  At work, he had had conflicts with coworkers and supervisors and usually attempted to keep to himself and be isolated from others.  The Veteran's level of social functioning had not changed since the last examination.  The Veteran continued to be a logistics specialist and worked for a company that contracted with the Army.  He had struggles with irritability on the job, and problems getting along with others.  He attempted to keep himself at a distance, and he had had verbal counseling regarding his relationships at work.  He had taken off five or six days over the last year due to depression and anxiety.  

On examination, the Veteran was appropriately well-dressed and well-groomed.  He had excellent eye contact with the examiner and was cooperative throughout the interview.  He appeared and admitted to feeling depressed every day.  He had poor appetite, difficulty sleeping, and recurrent nightmares.  He also described himself as feeling irritable and anxious every day as well as having difficulty concentrating.  The Veteran denied problems with memory, but he needed complete quiet to focus on tasks requiring concentration.  He denied suicidal and homicidal ideation and intent.  There was an absence of inappropriate behavior since the last examination.  There was no evidence of thought disorder in terms of derailment, tangentiality, or circumlocution.  The Veteran denied hallucinations and delusions.  There was no impairment of thought process or communication noted in the examination.  The Veteran had a history of alcohol dependence, but he had been sober since 1997.  The Veteran had no difficulty maintaining personal hygiene and basic activities of daily living.  

The examiner stated that the Veteran had "persistent symptoms of increased arousal including difficulty staying asleep, irritability, and difficulty concentrating.  The duration has been more than one month and causes clinically significant distress and impairment in social and occupational functioning.  Overall, the Veteran continues to have a mild level of impairment in both occupational and social functioning.  He has meaningful relationships with his children and granddaughter, but an ongoing conflictual relationship with his wife.  He also reports conflicts at work and attempts to avoid contact with others both at work and at church.  He also reported he has no friends."  The examiner assigned a GAF score of 70.  

An April 2010 VA treatment record noted that the Veteran had symptoms of mild depression.  The Veteran noted that he was not feeling hopeless about the present or future; he had had thoughts of taking his life when he used to drink, but had no plan to take his life and had never had a suicide attempt.

In a September 2010 statement, the Veteran's private psychologist, D.O.B., Ph.D., noted that the Veteran was having problems with nightmares, fragmented sleep, and intrusive thoughts about his Vietnam experiences.  The Veteran was also having panic episodes and general anxiety, and he got physically agitated.  A GAF score of 55 was noted.

Treatment records from this psychologist dated throughout 2010 and 2011 consistently noted that the Veteran was at no risk for suicide or violence.  A January 26, 2011 treatment note reported that the Veteran's PTSD symptoms were much worse, in conjunction with a legal action.  An April 18, 2011 treatment note indicated that issues at work were causing the Veteran "extreme distress."

In a statement dated March 6, 2012, Dr. B. noted that the Veteran "has had an exacerbation of his PTSD by work conditions.  He is a Civil Service employee at Fort Sill, Oklahoma and is presently seeking resolution of an EEOC complaint filed by him.  The prolonged legal action process to include depositions, getting witness statements, and the Administrative Law Hearing with a subsequent appeal has taken a toll on [the Veteran].  He is unable to sleep, his blood pressure has become elevated, and his mood has deteriorated.  He may need a formal re-evaluation of his VA disability status."  Dr. B. noted the Veteran's GAF score as 55.

A VA examination in May 2013 noted the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The examiner noted that since his 2009 VA examination, the Veteran had continued to have marital conflicts due to his PTSD.  These conflicts led to a marital separation.  The Veteran and his wife were now back to living in the same home but cannot sleep in the same room due to his combat nightmares.  The Veteran stated that he is actively working on "rebuilding" his relationships with his adult children, trying to heal the "scars" from his PTSD-related anger and alcoholism.  There was no change in his lack of friends or social life outside of his home.  The Veteran continued to work in logistics at Fort Sill, but his PTSD and depression impacted his energy and concentration, making multi-tasking and task completion at work more difficult.  This combined with his profound sleep deprivation also made working more difficult.

The examiner noted the following symptoms: depressed mood; anxiety; suspiciousness; panic attacks more than once per week; chronic sleep impairment; mild memory loss; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and suicidal ideation, currently fleeting (without plan or intent).  The Veteran had a verbal contract with his son to call him whenever these thoughts arose.  The examiner stated that the Veteran did not appear to pose a danger to himself or others.  A GAF score of 47 was assigned.

A November 2014 statement from Dr. B. noted that the Veteran's PTSD had "become intensified to the point where he is going to have to retire from his Civil Service position at Ft. Sill.  Therefore, it is my professional opinion that it is more likely than not that [the Veteran's PTSD] has been intensified to the point where he can no longer work."

On VA examination in January 2015, the examiner characterized the Veteran's PTSD as resulting in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The examiner noted that the Veteran continued to work and complete tasks, but work was a very uncomfortable place to be.  The Veteran described his interactions with his boss as very difficult; they had a very distant professional working relationship.  The Veteran reported that he did not have any friends.  "It is just me and my wife, and this one guy I interact with at a distance.  I have a brother who lives two blocks from me in Lawton, and we talk two-three times a week, but I haven't been to his house since about 1999."  The Veteran reported that he and his wife had no social life.  He described his relationship with his wife as amenable.  On examination, the Veteran was fully oriented and exhibited unremarkable thought content and process.  No delusions or hallucinations were present.  The Veteran was able to maintain hygiene.  His memory was normal.

A VA PTSD Disability Benefits Questionnaire completed by Dr. B. in February 2015 noted that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

Analysis

Based on a review of the evidence and resolving reasonable doubt in the Veteran's favor, for the appeals period prior to January 26, 2011, the Veteran's PTSD manifested with symptoms that more closely approximated the criteria for a 50 percent rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

The October 2007 private psychiatric evaluation report noted a GAF score of 45, which is evidence of serious impairment in social, occupational, or school functioning.  The May 2009 VA examination supports a finding of reduced reliability and productivity due to disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  Further, the September 2010 statement from Dr. B. noted the Veteran was having panic episodes.  These findings are accounted for in a disability rating of 50 percent and resulted in no more than a moderate degree of social and occupational impairment.  

The Board has considered whether a rating higher than 50 percent is warranted for the period prior to January 26, 2011, but finds that the Veteran's symptoms did not more closely approximate the criteria for a 70 percent evaluation.  That is, the findings did not reflect occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood which would indicate disability of even greater severity.  While social impairment was demonstrated, the Veteran was noted to have a stable immediate family; he had a relationship with his wife, children, grandchild, and siblings.  There was no evidence of suicidal or homicidal ideation; the only reference to suicidal ideation in the record referred to the period before the Veteran stopped drinking in 1997, years before the onset of the appeals period.  There was also no evidence to suggest that he had near-continuous panic or depression affecting his ability to function independently, disorientation, neglect of hygiene, or an inability to establish and maintain effective relationships.  As explained next, an increase in severity is not factually ascertainable until January 26, 2011.

In this respect, the Board finds that the criteria for a 70 percent rating were met from January 26, 2011, the date of Dr. B.'s treatment note indicating that the Veteran's PTSD symptoms were much worse in conjunction with a legal action.  This is the earliest indication of the level of impairment referred to in the March 6, 2012 letter from Dr. B. that described the Veteran's exacerbation of PTSD by work conditions and an EEOC complaint filed against him.  That letter was the basis of the RO's assignment of a 70 percent rating, and as the evidence indicates that the level of disability reflected in the March 2012 letter was shown as of January 26, 2011, the 70 percent rating is warranted from that date.  See, e.g., Swain v. McDonald, 27 Vet. App. 219 (2015) (holding that the effective date for an increased rating for hearing loss can be earlier than the date the hearing test showing objective results was conducted). 

The January 2015 VA examination report and Dr. B.'s February 2015 DBQ both noted occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  These findings define the criteria for a 70 percent rating.  Although a 70 percent rating is shown, the evidence does not show that the Veteran's PTSD is productive of total occupational and social impairment.  The Veteran has consistently been noted to be employed throughout the appeals period.  Thus, there is no showing that his PTSD resulted in total occupational impairment.  His PTSD symptoms were noted to interfere with his social and interpersonal relationships; however, he has been shown to have an amenable relationship with his wife and good relationship with his children and grandchild.  Additionally, the Veteran does not experience the gross distortion of reality described in the criteria for a 100 percent rating.  The Veteran has consistently been described as oriented, with clear speech and logical thoughts.  Thus, a schedular rating in excess of 70 percent is not warranted at any time during the appeal period by a preponderance of the evidence.

Extraschedular Rating 

The Board has also considered referral for an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2015).  The Veteran's psychiatric symptoms are contained within the ratings criteria because the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Therefore, all symptoms attributable to the PTSD have been considered in determining the schedular rating and referral is not warranted.


ORDER

Subject to the laws and regulations governing payment of monetary benefits, an initial rating of 50 percent, but not higher, for PTSD is granted from August 20, 2007.

Subject to the laws and regulations governing payment of monetary benefits, an initial rating of 70 percent, but not higher, for PTSD is granted from January 26, 2011.


REMAND

The Veteran's representative contends that the VA examiners' opinions obtained pursuant to the Board's prior remand in conjunction with the claims of service connection for stomach pain/cramps, hepatitis, and sleep apnea, were inadequate.  The Board agrees and finds that another remand is warranted for the three service connection claims.

A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

The Veteran asserts that his sleep apnea is related to his service-connected ischemic heart disease and/or PTSD.  He has also raised the theory of direct service connection with respect to sleep apnea, having submitted lay statements from former service comrades attesting to his snoring excessively during service.  The VA examiner in January 2015 stated that as the Veteran's sleep apnea "did not become apparent for over 10 years after discharge," it was less likely than not related to service.  The Board is aware that a sleep study diagnosed sleep apnea in 2007.  What is missing from the January 2015 VA examiner's opinion is a discussion of the significance of the lay statements in determining the likely onset of sleep apnea.  Another opinion is necessary as service connection may be granted for any disease diagnosed after discharge when all the evidence establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).

With respect to the Veteran's stomach complaints, gastritis and duodenitis were diagnosed in 2010, and gastroenteritis was noted in service in 1990.  The January 2015 VA examiner found that it was less likely that the gastritis diagnosed in 2010 was related to service as the in-service condition resolved.  However, this does not take into account or address the Veteran's competent report of ongoing stomach problems since service.  Another opinion is necessary for this claim as well.

Infectious hepatitis was noted during service in April 1970.  A positive finding of hepatitis B was noted in April 2007.  The January 2015 VA examiner stated that the Veteran did not currently have hepatitis, thus, the condition was less likely than not incurred in or caused by service.  Service connection may be awarded for a disability if the claimant had the disability at the time the claim was filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, another opinion that addresses whether the 2007 findings are related to the in-service hepatitis is necessary.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA sleep apnea examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner. 

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea had its onset during, or is otherwise related to, his period of active military service.  Or, alternatively, whether it was caused or aggravated by his service-connected PTSD and/or ischemic heart disease.  

The term "aggravation" means an increase in the claimed disability beyond its natural progress as contrasted to a temporary worsening of symptoms. 

The examiner must consider, and discuss the significance of, the lay statements of record attesting to his excessive snoring during service.  

The examination report must include a complete rationale for all opinions expressed.

2.  Schedule the Veteran for appropriate VA examinations to address his claimed stomach pain and cramps, and hepatitis.  The entire electronic claim file must be reviewed by the examiners. 

a).  The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current disability manifested by stomach pain/cramps had its onset during his period of active military service.  The examiner must consider and discuss the findings of gastroenteritis during service in 1990 as well as the Veteran's statements to the effect that he has experienced stomach pains/cramps since service. 

b).  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the hepatitis B noted in 2007 is related to the finding of infectious hepatitis during service in 1970.  

The examination reports must include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


